The opinion of the Court, Shepley, C. J., Tenney, Howard, Rice, and Appleton, J. J., was delivered by
Howard, J.,
orally. — There is a fatal objection to the granting of the petition. The right of appeal is allowed only to persons “aggrieved.” The evidence does not show that the petitioner was “ aggrieved.”
The levy under which he claims an interest in the estate was *202merely void. It was of a fractional part of the estate, which Truxton held “jointly with John C. Lowell and others.” What part of the estate Truxton held, whether one-fourth or one-half or two-thirds is not stated in the levy. The levy of a fractional part of an uncertain estate in land is not sustainable.
Gilbert, for the petitioners.
Porter and Smith, for the respondent.
The petitioner took nothing by his levy. He had no interest in the land: nor does it appear that he had any claims against the estate of John Lowell. He therefore could not be a party aggrieved by the decree complained of.

Petition dismissed.